Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on January 26, 2022.
Claims 1-16 are currently pending in the application and are considered in this Office action, with claims 1, 12, 13 amended, and new claim 16 added.
Because claims 1, 12, and 13 have been amended, the rejections of the claims and their dependent claims have been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because of new ground of rejections.
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities: “an upper surface of the drawer” should be changed to “the upper surface of the drawer”, as “an upper surface of the drawer” is recited in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 and 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a body … defining a supply channel”, “a portion of the body supporting the supply channel“. It is not clear whether the body is required to define the supply channel, i.e. the supply channel is formed by the body, and/or to support the supply channel, i.e. the supply channel is a separate element (e.g. hose) that is supported by the body. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination, it is interpreted as “a portion of the body defining the supply channel”. Correction and/or clarification is required. This rejection affects all claims dependent on claim 1.
Claim 2 recites “at least a portion of the body is located at a space between an upper surface of the cabinet and an upper surface of the drawer”, while claim 1 recites “a portion of the body …is located above an upper surface of the drawer”. It is not clear whether the recited “at least a portion” recited in claim 2 is a different portion than “a portion” recited in claim 1. For the purpose of this examination, it is interpreted as the same portion, i.e. “the portion of the body is located at a space between an upper surface of the cabinet and the upper surface of the drawer”. Correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2010/0101282 A1, cited in IDS), hereinafter Jeong in view of Kiyoyuki et al. (JP 2002-291677 A, cited in IDS, Machine English translation has been attached to the previous Office action), hereinafter Kiyoyuki.
Regarding claim 13, Jeong discloses a laundry treatment apparatus (100, Fig. 2, Abstract) comprising a cabinet (case 130) having an entrance (Fig. 3); a drawer (120) configured to be extracted from the cabinet through the entrance (Fig. 3); an accommodation unit (outer tub 140) disposed in the drawer and defining a space configured to receive washing water (Abstract); a pump (172) disposed at a rear surface of the drawer to discharge water in the accommodation unit (para 72); and a water discharge pipe (170) connected to the pump and to the outside of the cabinet to provide fluid communication between the pump and the outside of the cabinet (Fig. 4, para 72). The discharge pipe disclosed by Jeong (e.g. Fig. 8) comprises a first portion connected to the tub, a second portion coupled to the cabinet and having a corrugated body 
Kiyoyuki teaches a washing appliance (dishwasher, Fig. 1) comprising a cabinet (1) having an entrance (para 18); a drawer (2) configured to be extracted from the cabinet through the entrance and forming a washing chamber (Fig. 2); a single body (20) coupled to a rear surface of the cabinet and configured to be rotatable along a plane horizontal to a plane along which the drawer is retracted into or extracted from the cabinet (via hinge portion 22, Figs. 1 and 2, para 15) and defining a discharge channel therein (portion 23 integrally formed on the body 20 side by side, Fig. 6), a first discharge pipe (11, 12) connected to the pump and a first portion of the body to provide fluid communication between the pump and the discharge channel of the body; and a second discharge pipe (113) connected to the outside of the cabinet and a second portion of the body to provide fluid communication between the discharge channel of the body and the outside of the cabinet (e.g. Fig. 6, para 29). In the arrangement taught by Kiyoyuki, the second discharge pipe (113) is connected to a side surface of the body (e.g. Fig. 2). The disclosed integrally formed body 20 (e.g. Fig. 6) reads on the claimed bar-shaped body, in the broadest reasonable interpretation. 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the discharge hose in the washing machine 
In the arrangement taught by Kiyoyuki, the first discharge pipe (112) is connected to a bottom of the side surface of the body (e.g. Fig. 1). Kiyoyuki does not disclose that the first discharge pipe (112) is connected to a bottom surface of the body. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the connection of the first discharge pipe to the body such that it is connected to a bottom surface of the body, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to eliminate pinching of the drainage hose arranged below the body.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See MPEP 804.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8 of U.S. Patent No. 10/604,883 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. Specifically, conflicting claim 1 recites a laundry treatment apparatus comprising a cabinet; a drawer; an accommodation unit disposed in the drawer; a body coupled to one of a rear surface of the cabinet, a side surface of the cabinet, or an upper surface of the cabinet, configured to be rotatable along a plane horizontal to a plane along which the drawer is retracted into or extracted from the cabinet (a body that has a first end and a second end…one of the first end or the second end is rotatably coupled to the cabinet such that the body is configured to rotate along a horizontal plane as the drawer is retracted into or extracted from the cabinet); wherein based on the drawer being retracted into the cabinet, at least a portion of the body is located at a space between an upper surface of the cabinet and an upper surface of the drawer (a body…is configured, based on the drawer being retracted into the cabinet toward a rear surface of the cabinet, to be located in a space above the drawer that is defined between an upper surface of the cabinet and an upper surface of the drawer); conflicting claim 6 recites “a single bar-shaped body (the body has a bar shape); and conflicting claim 8 recites “defining a supply channel therein” (the body of the guider is configured to form a part of the water supply channel). Though conflicting U.S. Patent does not explicitly recite a connecting pipe connected to a water source and a first end portion of the body to provide fluid communication between the supply channel of the body and the water source and a supply pipe connected to a second end e.g. Fig. 6). 
Allowable Subject Matter
Claims 1-11, 14-16 are rejected under 35 U.S.C. § 112, (b), and claim 12 is objected to. However, these claims would be allowable if the claims 1-2 are amended to overcome the objection and 35 U.S.C. § 112, (b) rejections.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8 of U.S. Patent No. 10/604,883 B2. However, claim 12 would be allowable upon filing the terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10/604,883 B2.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Kim (US 2011/0265524 A1), Jeong (US 2010/0101282 A1), Seo (US 2010/0107704 A1), and Kiyoyuki (JP 2002-291677 A) fails to teach or suggest fairly alone or in combination the limitation of a portion of the body defining the supply channel located at a space between an upper surface of the cabinet and an upper surface of the drawer based on the drawer being retracted into the cabinet, as in the context of claims 1 and 12. Such positioning of the body allows to provide an improved support for body during operation of the laundry treatment apparatus, and to decrease sagging of the body due to gravity or external force .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711